Citation Nr: 0520956	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from June 4, 2002, through June 12, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on Appeal from July 2002 and November 2002 decisions 
of the Department of Veterans Affairs (VA) medical center in 
Canandaigua, New York.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following the issuance of a statement of the case in January 
2003 by the VA medical center (VAMC) in Canadaigua, New York, 
regarding the matter on appeal, the RO in Buffalo, New York, 
received VA records in June 2004 that pertain to the 
veteran's hospitalization in May and June 2002.  It appears 
from the claims file that there was some confusion regarding 
where these records should be sent, and they were eventually 
associated with the veteran's fee basis file at the VAMC in 
Canandaigua, N.Y.  As the submission of this relevant, 
additional evidence was received by the VAMC after the SOC 
and last rating decision considering evidence, but prior to 
the transfer of the case to the Board, the case must be 
returned to the VAMC for its initial consideration of the new 
evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
for the following action:

The RO must review the VA narrative 
records dated from May 2002 to June 2004 
that were incorporated into the fee basis 
folder after the January 2003 statement 
of the case.  Following such review, if 
the decision remains adverse to the 
appellant, he should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




